Exhibit 10.6


AMENDMENT NUMBER ELEVEN TO CREDIT AGREEMENT
This AMENDMENT NUMBER ELEVEN TO CREDIT AGREEMENT (this “Agreement”) is made as
of June 15, 2018, by and among OVERLAND STORAGE, INC., a California corporation
(the “Company”), TANDBERG DATA GMBH, a German limited liability company
registered with the commercial register of the local court in Dortmund under HRB
5589 (“Subsidiary Borrower” and, collectively with Company, the “Borrowers” and
each individually a “Borrower”), each undersigned Guarantor signatory hereto,
and CB CA SPV, LLC, a Delaware limited liability company (“Lender”).
W I T N E S S E T H:
WHEREAS, Borrowers and Lender are parties to that certain Credit Agreement,
dated as of April 6, 2016 (such Credit Agreement as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, Borrowers have requested that Lender amend the Credit Agreement as set
forth herein; and
WHEREAS, on and subject to each of the terms and conditions set forth herein,
Lender has agreed to accommodate Borrowers’ request;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and each intending to
be bound hereby, the parties hereto agree as follows:
1.Capitalized Terms. Each capitalized term used but not defined herein shall
have the meaning ascribed to such term in the Credit Agreement.
2.    Affirmation of Recitals. The recitals set forth above are true and correct
and are incorporated herein by this reference.
3.    Amendments to Credit Agreement.
(a)    Section 1.1 of the Credit Agreement is hereby amended by adding in proper
alphabetical order, or amending and restating in their entirety, the following
definitions:
“Amendment Number Eleven” means that certain Amendment Number Eleven to Credit
Agreement, dated as of June 15, 2018, among Borrowers, Guarantors and Lender.
“Maturity Date” means, with respect to (a) the Term Loan, the earliest of
(i) the Global Debenture Maturity, (ii) June 29, 2018 or (iii) such earlier date
upon which the Obligations may be accelerated in accordance with the terms of
this Agreement, and (b) each Revolving Loan, the earliest of (i) the Global
Debenture Maturity, (ii) June 29, 2018, or (iii) such earlier date upon which
the Obligations may be accelerated in accordance with the terms of this
Agreement.
4.    Amendment to Amendment Number Eight.
(a)    Section 3(c) of Amendment Number Eight is hereby amended by deleting
"June 12, 2018" and substituting "June 29, 2018" therefor.







--------------------------------------------------------------------------------




5.    Conditions Precedent to Effectiveness. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Agreement and each and every provision hereof (such date being the “Agreement
Effective Date”):
(a)    Lender shall have received counterparts of this Agreement duly executed
and delivered by each Borrower and each Guarantor;
(b)    Lender shall have received a written extension of the Global Debenture
Maturity to June 29, 2018 or later, duly executed and delivered by Parent and
FBC Holdings S.a.r.l. and in form and substance satisfactory to Lender;
(c)    Lender shall have received an amendment to the Subordination Agreement,
duly executed and delivered by Parent and FBC Holdings S.a.r.l. and in form and
substance satisfactory to Lender;
(d)    Borrowers shall pay concurrently with the closing of the transactions
evidenced by this Agreement all fees, costs, expenses and taxes then payable
pursuant the Credit Agreement or incurred in connection with this Agreement and
any other Loan Documents (including, without limitation, legal fees and legal
expenses);
(e)    the representations and warranties herein and in the Credit Agreement and
the other Loan Documents shall be true and correct in all material respects
(except where any such representation and warranty is already subject to a
materiality standard, in which case such representation and warranty is true and
correct in all respects) on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier day);
(f)    no Default or Event of Default shall have occurred and be continuing on
the date hereof, nor shall result from the consummation of the transactions
contemplated herein; and
(g)    no injunction, writ, restraining order or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Borrower or any Guarantor or Lender.
6.    Representations and Warranties. Each Loan Party hereby represents and
warrants to Lender as follows (and such representations and warranties shall
survive the execution and delivery of this Agreement):
(a)    Due Organization and Qualification. Each Loan Party (i) is duly organized
and validly existing and in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the laws of the jurisdiction of
its organization, (ii) is qualified to do business in any jurisdiction where the
failure to be so qualified reasonably could be expected to result in a Material
Adverse Effect, and (iii) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.
(b)    Due Execution and Authority. Each Loan Party has the corporate or limited
liability company, as applicable, power and authority and the legal right to
make, deliver and perform this Agreement and each other Loan Document to which
it is a party and each Loan Party has the corporate, limited liability company
or other organizational, as applicable, power and authority to, and has taken
all necessary action to, authorize the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party. No consent
or authorization of, filing with, or other act by or in respect of, any
Governmental Authority is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents except for any filings or recordings in connection with the
perfection of the Liens granted under the Loan Documents.




-2-    

--------------------------------------------------------------------------------




(c)    No Legal Bar. The execution, delivery, and performance by each Borrower
and each other Loan Party of this Agreement and each of the other Loan Documents
to which it is a party and compliance with the provisions hereof and thereof
have been duly authorized by all requisite action on the part of each such
Borrower and each such other Loan Party and do not and will not (i) violate or
conflict with, or result in a breach of, or require any consent under (x) any
Organization Documents of a Borrower or any other Loan Party, (y) any material
Laws, rules, or regulations or any order, writ, injunction, or decree of any
Governmental Authority or arbitrator applicable to any of the Loan Parties or
their respective businesses, or (z) any material Contractual Obligation of a
Borrower or any other Loan Party or by which any of them or any of their
property is bound or subject (after giving effect to any modifications, waivers
or consents, the effectiveness of which may occur concurrently with the Closing
Date), (ii) constitute a default under any such material agreement or
instrument, or (iii) result in, or require, the creation or imposition of any
Lien on any of the properties of a Borrower or other Loan Party (other than the
Liens granted in connection herewith).
(d)    Enforceability. This Agreement, the Credit Agreement and the other Loan
Documents have been duly executed and delivered by each Borrower and Guarantor
and are the legally valid and binding obligations of each Borrower and
Guarantor, enforceable against such Borrower and Guarantor in accordance with
their respective terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principals of
equity (whether considered in a proceeding in equity or law).
(e)    No Injunctions or Other Orders. No injunction, writ, restraining order,
or other order of any nature prohibiting, directly or indirectly, the
consummation of the transactions contemplated herein has been issued and remains
in force by any Governmental Authority against any Loan Party or Lender.
(f)    Representations and Warranties. The representations and warranties herein
and in the Credit Agreement and the other Loan Documents are true and correct in
all material respects (except where any such representation and warranty is
already subject to a materiality standard, in which case such representation and
warranty is true and correct in all respects) on and as of the date hereof, as
though made on and as such date (except to the extent that such representations
and warranties relate solely to an earlier day).
(g)    No Default. No Default or Event of Default has occurred and is continuing
on the date hereof or as of the date upon which the conditions precedent set
forth herein are satisfied, nor will result from the consummation of the
transactions contemplated herein.
(h)    Performance. Each Loan Party has performed in all material respects all
agreements to be performed on its part on or before the date hereof as set forth
in the Credit Agreement and the other Loan Documents.
(i)    Financial Projections. All projections concerning the Loan Parties that
have been or are hereafter made available to Lender by any Loan Party or any
Loan Party’s officers, management, shareholders, directors, employees,
personnel, attorneys, accountants, advisors, auditors, consultants and other
agents and representatives (each individually a “Loan Party Representative” and
collectively the “Loan Party Representatives”) in connection with the
transactions contemplated hereby and by the other Loan Documents have been (or
will be, in the case of projections made available after the date hereof)
prepared in good faith based upon reasonable assumptions (it being recognized by
Lender that the projections and forecasts provided are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results).
(j)    No Duress. This Agreement has been entered into without force or duress,
of the free will of each Loan Party. Each Loan Party’s decision to enter into
this Agreement is a fully informed decision and each Loan Party is aware of all
legal and other ramifications of such decision.




-3-    

--------------------------------------------------------------------------------




(k)    Comprehension and Advice of Counsel. (i) Each Loan Party has thoroughly
read and reviewed the terms and provisions of this Agreement in its full and
final form and is familiar with same, (ii) the terms and provisions contained
herein are clearly understood by the Loan Parties and have been fully and
unconditionally consented to by the Loan Parties, (iii) the Loan Parties have
had full benefit and advice of counsel of their own selection, or the
opportunity to obtain the benefit and advice of counsel of their own selection,
in regard to understanding the terms, meaning and effect of this Agreement, (iv)
this Agreement has been entered into by each Loan Party freely, voluntarily, and
with full knowledge, and (v) in executing this Agreement, no Loan Party is
relying on any representations, either written or oral, express or implied, made
to any Loan Party by any other party hereto or Lender. Each Loan Party
acknowledges that Lender’s agreements set forth in this Agreement are adequate
and sufficient consideration for the agreements of the Loan Parties set forth in
this Agreement.
7.    Covenants. Each Loan Party hereby covenants and agrees with Lender that
each Loan Party shall strictly adhere to all the terms, conditions and covenants
of the Loan Documents, including terms requiring payment of interest, fees and
expenses when due.
8.    Bankruptcy Matters.
(a)    Each Loan Party represents and warrants to Lender that no Loan Party has
any present intent to file any voluntary petition under any chapter of the
Bankruptcy Code, or directly or indirectly to cause any Loan Party to file any
Insolvency Proceeding or to have any Insolvency Proceeding filed against any
Loan Party. Each Loan Party represents and warrants to Lender that it has no
knowledge of any intention by any party or creditor to file any Insolvency
Proceeding against any Loan Party.
(b)    Each Loan Party covenants with Lender that the Loan Parties and their
Subsidiaries shall use its best efforts to provide Lender with not less than 7
Business Days prior written notice before filing any voluntary proceeding, or
cooperating with or consenting to the filing for any involuntary proceeding,
under any chapter of the Bankruptcy Code or in connection with any other
Insolvency Proceeding, or any other voluntary or involuntary petition for relief
under any Debtor Relief Law. Each Loan Party further agrees that during the
notice periods described above and before commencing any Insolvency Proceeding,
filing any voluntary proceeding, or cooperating with or consenting to the filing
for any involuntary proceeding or involuntary Insolvency Proceeding, under any
chapter of the Bankruptcy Code or any Debtor Relief Law, the Loan Parties and
their Subsidiaries shall use their best efforts to cooperate in good faith with
Lender in order to negotiate a mutually agreeable “cash collateral” budget and
plan for proposal in the first day orders.
(c)    Lender shall immediately become entitled, among other relief to which
Lender may be entitled under the Loan Documents, and at law or in equity, to
obtain upon ex parte application therefor and without further notice or action
of any kind, (i) an order from any court of competent jurisdiction (the “Court”)
prohibiting the use by the trustee in bankruptcy, or by such Loan Party as
debtor-in-possession, of Lender’s “cash collateral” (as such term is defined in
Section 363 of the Bankruptcy Code) in connection with the Loan Documents; and
(ii) an order from the Court granting immediate relief from the automatic stay
pursuant to Section 362 of the Bankruptcy Code so as to permit Lender to
exercise all of Lender’s rights and remedies pursuant to the Loan Documents, and
at law and in equity, and each Loan Party further acknowledges and agrees that
(x) the occurrence or existence of any breach or default under this Agreement or
any Event of Default under any other Loan Document shall, in and of itself,
constitute “cause” for relief from the automatic stay pursuant to the provisions
of Section 362(d)(1) of the Bankruptcy Code, and (y) in no event shall any Loan
Party contest a motion to lift the automatic stay filed by Lender.




-4-    

--------------------------------------------------------------------------------




(d)     Each Loan Party represents and warrants to Lender and agrees as follows:
(i) the Loan Parties have assured Lender that if the consensual out-of-court
restructuring contemplated by this Agreement cannot be carried out by the Loan
Parties in accordance with the terms of this Agreement, then the Loan Parties
intend to allow Lender to foreclose (or accept all or a portion of the
Collateral in full or partial satisfaction of the Obligations) and exercise all
of Lender’s other rights and remedies as a secured creditor; (ii) the Loan
Parties do not intend to commence any Insolvency Proceeding and have no
intention of seeking any non-consensual relief against Lender in any Insolvency
Proceeding; (iii) if the Loan Parties are unable to reorganize their business
and financial affairs prior to the occurrence of any Event of Default so that
the Loan Parties are able to satisfy their obligations to Lender under this
Agreement and the other Loan Documents, any further attempt or additional time
to reorganize the Loan Parties’ financial affairs and to pay and perform the
Loan Parties’ obligations to Lender would be fruitless and impracticable to
achieve; (iv) any filing by any Loan Party of any Insolvency Proceeding or the
exercise of like or similar rights by any Loan Party prior to satisfaction of
the Obligations to Lender would be inconsistent with and contrary to the
intentions of the parties hereto; (v) the Loan Parties cannot formulate or
implement a successful plan of reorganization, restructuring or similar relief
in any such Insolvency Proceeding that would adequately and sufficiently protect
the rights of Lender or enable the Loan Parties to satisfy their obligations to
Lender; (vi) in light of the foregoing, any such filing would be made in bad
faith as such term is used by courts in construing the Bankruptcy Code; (vii) in
light of the foregoing, if any Insolvency Proceeding is filed by or against any
Loan Party, Lender shall have the right, among other things, to seek and obtain
immediate relief from any stay as to the Collateral for the obligations secured
thereby and to have the exclusivity period for the filing of any plan of
reorganization terminated, and the Loan Parties shall be estopped from objecting
to or opposing in any manner the relief requested by Lender or the termination
of any such exclusivity period in a bankruptcy proceeding; and (viii) the Loan
Parties will not solicit, assist or encourage any third party to file any
Insolvency Proceeding petition against any Loan Party. The Lender is relying on,
among other things, the representations and warranties contained in this Section
8 in entering into this Agreement.
9.    Other Acknowledgements.
(a)    Acknowledgement and Reaffirmation of Obligations. Each Borrower and
Guarantor hereby acknowledges that the Loan Documents to which it is a party and
the Obligations constitute the valid and binding obligations of such Borrower
and Guarantor enforceable against such Borrower or Guarantor, as applicable, in
accordance with their respective terms, and each Borrower and Guarantor hereby
reaffirms its obligations under the Loan Documents to which it is a party.
Lender’s entry into this Agreement or any of the documents referenced herein,
their negotiations with any party with respect to each Borrower and any
Guarantor, their conduct of any analysis or investigation of any Collateral for
the Obligations or any Loan Document, their acceptance of any payment from any
Borrower or any other party of any payments made prior to the date hereof, or
any other action or failure to act on the part of Lender shall not constitute
(i) a modification of any Loan Document (except as expressly amended in this
Agreement), or (ii) a waiver of any Default or Event of Default under the Credit
Agreement, except as expressly waived pursuant to this Agreement, or a waiver of
any term or provision of any Loan Document.
(b)    Acknowledgement of Security Interests. Each Loan Party hereby
acknowledges, confirms and agrees that Lender has and shall continue to have
valid, enforceable and perfected first-priority Liens in the Collateral (or
other similar term used in any Loan Document) of the Loan Parties under the Loan
Documents, except in the case of (a) Permitted Liens, to the extent any such
Permitted Liens would have priority over the Liens in favor of the Lender
pursuant to any applicable law and (b) Liens perfected only by possession
(including possession of any certificate of title) to the extent the Lender has
not obtained or does not maintain possession of such Collateral.
(c)    Binding Effect of Documents. Each Loan Party hereby acknowledges,
confirms and agrees that: (i) each of the Loan Documents to which it is a party
has been duly executed and delivered to Lender by such Loan Party, and each is
in full force and effect as of the date hereof, (ii) the agreements and
obligations of each Loan Party contained in this Agreement and the other Loan
Documents constitute the legal, valid and binding obligations of such Loan Party
and its successors and assigns, enforceable against such Loan Party and its
successors and assigns in accordance with their respective terms, and such Loan
Party and its successors and assigns have no valid defense to the enforcement of
the Obligations and such guaranteed indebtedness, and (iii)  Lender is and shall
be entitled to the rights, remedies and benefits provided for in the Loan
Documents (as such rights, remedies and benefits may be limited as set forth in
this Agreement) and under applicable law or at equity.




-5-    

--------------------------------------------------------------------------------




(d)    No Disregard of Loan Documents. Each Loan Party acknowledges that the
parties hereto have not entered into a mutual disregard of the terms and
provisions of the Credit Agreement or the other Loan Documents, or engaged in
any course of dealing in variance with the terms and provisions of the Credit
Agreement or the other Loan Documents, within the meaning of any applicable law
of the State of California or otherwise.
(e)    Loan Parties Remain in Control. Each Loan Party acknowledges that it
remains in control of its business and affairs and determines the business plan,
for, and employment, management and operating directions and decisions for its
business and affairs.
(f)    Appointment of Receiver. Each Loan Party acknowledges and agrees that
upon the occurrence of any Event of Default, Lender shall have the right to the
appointment of a receiver for the properties and assets of Borrowers, and
Borrowers hereby consent to such rights and such appointment and hereby waive
any objection Borrowers may have thereto or the right to have a bond or other
security posted by Lender.
10.    Payment of Costs and Fees. Borrowers jointly and severally shall pay to
Lender all costs, fees, expenses, and charges of every kind in connection with
the preparation, negotiation, execution and delivery of this Agreement and any
documents and instruments relating hereto. In addition thereto, Borrowers
jointly and severally agree to reimburse Lender on demand for its costs arising
out of this Agreement and all documents or instruments relating hereto (which
costs may include the fees and expenses of any attorneys retained by Lender).
The undertaking in this Section 10 shall survive the payment in full of the
Obligations.
11.    Tolling of Statute of Limitations.
(a)    Any and all statutes of limitations applicable to any and all rights,
causes of action, claims and remedies, or equitable claim or laches, which
Lender has or might have against any Loan Party arising out of or relating to
the circumstances and events described in the recitals shall be and hereby are
tolled and suspended effective at all times on and after the date of this
Agreement.
(b)    Except for the tolling of the statute of limitations applicable to
Lender's rights, causes of action, claims and remedies against each other party
set forth above, nothing in this Section 11 is intended to modify or amend the
obligations of any Loan Party to Lender, or to be any waiver, estoppel or
election as to any right, claim, defense or objection of any Lender. Any and all
substantive rights of Lender are hereby expressly preserved.
(c)    It is expressly understood and agreed that nothing in this Section 11
shall operate or be construed to defeat or diminish Lender's right to file
actions or assess claims against any Loan Party (in conformance with the terms
of this Agreement), without prior verbal or written notice, or any issue,
including but not limited to the matters discussed hereinabove.
12.    Compromise Negotiations. Other than the provisions of this Agreement
explicitly set forth herein, any discussions between the parties hereto in
reference to the drafting hereof (the “Negotiations”) shall not be utilized or
admissible in any subsequent litigation between the parties hereto. All such
Negotiations shall be considered “compromise negotiations” pursuant to N.Y.
C.P.L.R. 4547, Fed. R. Evid. 408 and any comparable provision of any other state
or federal law which may now or in the future be deemed applicable to the
Negotiations, and none of such Negotiations shall be considered “otherwise
discoverable” or be permitted to be discoverable or admissible for any other
purpose except to prove “bias, prejudice, interest of a witness or a party,
negating a contention of undue delay, or an effort to obstruct a criminal
investigation or prosecution” as provided by N.Y. C.P.L.R. 4547, Fed. R. Evid.
408 and any comparable provision of any other state or federal law which may now
or in the future be deemed applicable to the Negotiations. For purposes of
clarification, notwithstanding the foregoing, if a dispute arises out of this
Agreement, the parties shall have the absolute right to resolve such dispute in
the courts specified in Section 13 below.




-6-    

--------------------------------------------------------------------------------




13.    Governing Law; Jurisdiction and Venue; Jury Trial Waiver; Judicial
Reference. THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING GOVERNING
LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTIONS
9.20 AND 9.22 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
14.    Waiver of Bond. EACH LOAN PARTY WAIVES THE POSTING OF ANY BOND OTHERWISE
REQUIRED OF LENDER IN CONNECTION WITH ANY RECEIVERSHIP INSTITUTED PURSUANT
HERETO OR ANY OTHER LOAN DOCUMENT, ANY JUDICIAL PROCESS OR PROCEEDING OR TO
ENFORCE ANY JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF LENDER OR TO
ENFORCE BY SPECIFIC ENFORCEMENT, ANY TEMPORARY RESTRAINING ORDER, PRELIMINARY OR
PERMANENT INJUNCTIONS, OR THIS AGREEMENT.
15.    Time of Essence. Time is of the essence in the payment and performance of
each of the obligations of Loan Parties and with respect to all covenants and
conditions to be satisfied by any Loan Party in this Agreement, the other Loan
Documents and all other documents, acknowledgments and instruments delivered in
connection herewith.
16.    Release by Loan Parties; Covenant not to Sue.
(a)    Effective on the date hereof, each Loan Party, for itself and on behalf
of its successors, assigns, officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through it,
hereby waives, releases, remises and forever discharges Lender, each of its
Affiliates, and each of their respective successors in title, past, present and
future officers, directors, employees, limited partners, general partners,
investors, attorneys, assigns, subsidiaries, shareholders, trustees, agents,
Consultant and other professionals and all other persons and entities to whom
Lender would be liable if such persons or entities were found to be liable to
any Loan Party (each a “Releasee” and collectively, the “Releasees”), from any
and all past, present and future claims, suits, liens, lawsuits, adverse
consequences, amounts paid in settlement, debts, deficiencies, diminution in
value, disbursements, demands, obligations, liabilities, causes of action,
damages, losses, costs and expenses of any kind or character, whether based in
equity, law, contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law (each a “Claim” and collectively, the
“Claims”), whether known or unknown, fixed or contingent, direct, indirect, or
derivative, asserted or unasserted, matured or unmatured, foreseen or
unforseeen, past or present, liquidated or unliquidated, suspected or
unsuspected, which any Loan Party ever had from the beginning of the world, now
has, or might hereafter have against any such Releasee which relates, directly
or indirectly to the Credit Agreement, any other Loan Document, or to any acts
or omissions of any such Releasee with respect to the Credit Agreement or any
other Loan Document, or to the lender-borrower relationship evidenced by the
Loan Documents; provided, that the releases set forth in this paragraph shall
not release any Releasee from its duties and obligations from and after the date
hereof that are set forth in the Credit Agreement, any Loan Document, or this
Agreement. As to each and every Claim released hereunder, each Loan Party hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and having been so advised, specifically waives the
benefit of the provisions of Section 1542 of the Civil Code of California which
provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


As to each and every Claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law of
any applicable jurisdiction, if any, pertaining to general releases after having
been advised by its legal counsel with respect thereto.






-7-    

--------------------------------------------------------------------------------




Each Loan Party acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
Claims and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts. This release
shall be and remain in full force and effect notwithstanding the discovery by
any Loan Party after the date hereof (i) of any new or additional Claim against
any Releasee, (ii) of any new or additional facts in any way relating to this
release, (iii) that any fact relied upon by it was incorrect, or (iv) that any
representation or warranty made by any Releasee was untrue or that any Releasee
concealed any fact, circumstance or claim relevant to any Loan Party’s execution
of this release. Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.


(b)    Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
(i) none of the provisions of the above release shall be construed as or
constitute an admission of any liability on the part of any Releasee; (ii) it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by such
Person pursuant to this Section 16; and (iii) any attempt to assert a Claim
barred by the provisions of this Section 16 shall subject it to the provisions
of applicable law setting forth the remedies for the bringing of groundless,
frivolous or baseless claims or causes of action. Each Loan Party further agrees
that it shall not dispute the validity or enforceability of the Credit Agreement
or any of the other Loan Documents or any of its obligations thereunder, or the
validity, priority, enforceability or the extent of Lender’s Lien on any item of
Collateral under the Credit Agreement or the other Loan Documents. If any Loan
Party or any Person acting for or on behalf of, or claiming through it, violate
the foregoing covenant, such Loan Party, agrees to pay, in addition to such
other damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by such Releasee as a result of such
violation. In agreeing to the foregoing release, each Loan Party expressly
disclaims any reliance on any representations or warranties, acts or omissions
by any of the Releasees and hereby agrees and acknowledges that the validity and
effectiveness of the above release do not depend in any way on any such
representations or warranties, acts or omissions or the accuracy, completeness
or validity thereof.
(c)    The provisions of this Section 16 shall survive the termination of this
Agreement and the other Loan Documents and the payment in full of the
Obligations.
(d)    Each Loan Party acknowledges that the foregoing release is a material
inducement to Lender’s decision to enter into this Agreement.
17.    Specific Performance. It is understood and agreed by each of the parties
hereto that money damages would not be a sufficient remedy for any breach of
this Agreement by any party and each non-breaching party shall be entitled,
without being required to demonstrate irreparable harm, likelihood of success on
the merits or the insufficiency of money damages, and without (to the extent
permitted by applicable law) posting a bond or other security, to specific
performance and injunctive or other equitable relief as a remedy of any such
breach.
18.    Severability. In case any provision in this Agreement shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Agreement and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
19.    Integration. This Agreement, and the terms and provisions hereof, which
terms shall be deemed to include the annexes, exhibits, and schedules hereto,
together with the other Loan Documents and the other documents delivered
pursuant hereto (each as amended, supplemented or otherwise modified from time
to time), incorporate all negotiations of the parties hereto with respect to the
subject matter hereof and sets forth in full the terms of agreement between the
parties and is intended as the full, complete and exclusive contract governing
the relationship between the parties with respect to the transactions
contemplated herein, superseding all other discussions, promises,
representations, agreement and understandings, whether express or implied, oral
or written, between the parties with respect thereto.




-8-    

--------------------------------------------------------------------------------




20.    Submission of Agreement. The submission of this Agreement to the parties
or their agents or attorneys for review or signature does not constitute a
commitment by Lender to forbear from exercising any of their rights and remedies
under the Loan Documents, and this Agreement shall have no binding force or
effect until all of the conditions to the effectiveness of this Agreement have
been satisfied as set forth herein.
21.    Modification and No Further Commitment. This Agreement may not be
amended, waived, supplemented or otherwise modified in any manner without the
written consent of the party against whom the amendment, waiver, supplement or
other modification is sought to be enforced. Each Loan Party acknowledges and
agrees that (a) Lender has no obligation whatsoever to discuss, negotiate or to
agree to any restructuring of the loans or other Obligations under the Credit
Agreement, or any modification, amendment, waiver, supplement, restructuring or
reinstatement of the Loan Documents, or to forbear from exercising Lender’s
rights and remedies under the Loan Documents, except as specifically provided in
this Agreement, and (b) if there are any future discussions among Lender and the
Loan Parties concerning any such modification, amendment, waiver, supplement,
restructuring or reinstatement, then no modification, amendment, waiver,
supplement, restructuring, reinstatement, compromise, settlement, agreement or
understanding with respect to the loans or Obligations under the Credit
Agreement or the Loan Documents shall constitute a legally binding agreement or
contract or have any force or effect whatsoever unless and until reduced to
writing and signed by authorized representatives of Lender, and none of the
parties hereto shall assert or claim in any legal proceedings or otherwise that
any such agreement exists except in accordance with the terms of this Section
21.
22.    Reaffirmation of Obligations. Each Loan Party hereby (a) acknowledges and
reaffirms its obligations owing to Lender under each Loan Document to which it
is a party, and (b) agrees that each of the Loan Documents to which it is a
party is and shall remain in full force and effect. Each Loan Party hereby (i)
further ratifies and reaffirms the validity and enforceability of all of the
Liens and security interests heretofore granted, pursuant to and in connection
with any Loan Document to Lender, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and (ii)
acknowledges that all of such Liens and security interests, and all Collateral
heretofore pledged as security for such obligations, continue to be and remain
collateral for such obligations from and after the date hereof (including,
without limitation, from after giving effect to this Agreement).
23.    Ratification. Each Loan Party hereby restates, ratifies and reaffirms
each and every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as amended hereby.
24.    Effect on Loan Documents.
(a)    The Credit Agreement and each of the other Loan Documents shall be and
remain in full force and effect in accordance with their respective terms (as
amended by this Agreement) and hereby are ratified and confirmed in all
respects. The execution, delivery, and performance of this Agreement shall not
operate, except as expressly set forth herein, as a forbearance, waiver, consent
or modification of any right, power, or remedy of Lender under the Credit
Agreement or any other Loan Document. The waivers, consents and modifications
herein are limited to the specifics hereof (including facts or occurrences on
which the same are based), shall not apply with respect to any facts or
occurrences other than those on which the same are based, and shall not (i)
excuse future non-compliance with the Loan Documents, (ii) operate as a consent
to any further or other matter under the Loan Documents, or (iii) operate as a
waiver of any Default or Event of Default. Lender is not obligated to consider
or consent to any additional request by any Loan Party for any other waiver,
consent or other modification with respect to the Credit Agreement. Except for
the waivers, consents and other modifications expressly set forth above, the
text of the Credit Agreement and all other existing Loan Documents shall remain
unchanged and in full force and effect and Lender expressly reserves the right
to require strict compliance with the terms of the Credit Agreement and the
other Loan Documents.
(b)    This Agreement is a Loan Document.
(c)    Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, references to the masculine, feminine or neuter gender shall
include each other, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.




-9-    

--------------------------------------------------------------------------------




25.    Survival. All covenants, representations and warranties, indemnities and
releases contained in this Agreement shall survive the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby,
regardless of any investigation made by Lender or on any other Person on its
behalf.
26.    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
27.    Notices. All notices, requests, and demands to or upon the respective
parties hereto shall be given in accordance with the Credit Agreement.
28.    Counterparts. This Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts, each of which when so
executed and delivered, shall be deemed an original and all of which, when taken
together, shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart of this Agreement by telefacsimile or other electronic
methods of transmission shall be as effective as delivery of a manually executed
counterpart hereof. Any party delivering an executed counterpart of this
Agreement by telefacsimile or other electronic method of transmission also shall
deliver an original executed counterpart of this Agreement, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.
29.    Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Agreement.
30.    Construction. This Agreement shall not be construed more strictly against
Lender merely by virtue of the fact that the same has been prepared by Lender or
its counsel, it being recognized that the Lon Parties and Lender have
contributed substantially and materially to the preparation of this Agreement,
and each party acknowledges and waives any claim contesting the existence and
the adequacy of the consideration given by any of the other parties hereto in
entering into this Agreement.
31.    Benefit. This Agreement shall be binding upon and shall inure to the
benefit of the Borrowers, the Guarantors and Lender, and their respective
successors and assigns, provided that none of the Borrowers shall have any right
to assign any of its rights or duties under this Agreement.
32.    Relationship of the Loan Parties and Lender. The relationship between the
Borrowers and the Guarantors, on the one hand, and Lender, on the other hand, is
solely that of debtor and creditor, and Lender has no fiduciary or other special
relationship with any Borrower or Guarantor, and no term or condition of this
Agreement or any other Loan Document shall be construed so as to deem the
relationship between any Borrower or Guarantor and Lender to be other than that
of debtor and creditor.
33.    Releasees Not Agents of Any Loan Party. Each Loan Party acknowledges that
at the time this Agreement was negotiated and entered that no “Releasee” as
defined in Section 16 of this Agreement is an agent, dual agent or fiduciary of
any Loan Party.
34.    Lender Not Liable For Expenses. Nothing in this Agreement shall be
intended or construed to hold Lender liable or responsible for any expense,
disbursement, liability or obligation of any kind or nature whatsoever,
including, without limitation, wages, salaries, payroll taxes, deposits,
withholding, benefits or other amounts payable to or on behalf of any Loan
Party.




-10-    

--------------------------------------------------------------------------------




35.    Additional Waivers by the Loan Parties. Each Loan Party waives: (a)
presentment, demand and protest and notice of presentment, protest, default,
non-payment, maturity, release, compromise, settlement, extension or renewal of
any or all commercial paper accounts, contract rights, documents, instruments,
chattel paper and guaranties at any time held by the Lender on which any Loan
Party may in any way be liable and hereby ratifies and confirms whatever the
Lender may do in this regard; (b) notice prior to taking possession or control
of the Collateral; (c) the benefit of all valuation, appraisement and exemption
laws; and (d) notice of acceptance hereof. Each Loan Party acknowledges that the
foregoing waivers are a material inducement to the Lender entering into this
Agreement and that the Lender is relying upon the foregoing waivers in its
future dealings with the Loan Parties. Each Loan Party represents and warrants
that it has fully reviewed and understands the foregoing waivers.


[Signature pages follow]






-11-    

--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Agreement as
of the day and year first written above.
BORROWERS:
OVERLAND STORAGE, INC., a California corporation, as Company and as a Borrower
By: /s/ Kurt Kalbfleisch    
Name: Kurt Kalbfleisch
Title: SVP and CFO




 
TANDBERG DATA GMBH, a limited liability company organized under the laws of
Germany, as a Borrower
By: /s/ Kurt Kalbfleisch    
Name: Kurt Kalbfleisch
Title: Geschaftsfuhrer









[SIGNATURE PAGE TO AMENDMENT NUMBER TEN]

--------------------------------------------------------------------------------






GUARANTORS:
OVERLAND STORAGE, INC., a California corporation, as a Guarantor




By: /s/ Kurt Kalbfleisch    
Name: Kurt Kalbfleisch
Title: SVP and CFO


SPHERE 3D CORP., a corporation organized under the laws of Ontario Canada, as a
Guarantor




By: /s/ Kurt Kalbfleisch    
Name: Kurt Kalbfleisch
Title: SVP and CFO


SPHERE 3D INC., a corporation organized under the laws of Canada, as a Guarantor




By: /s/ Kurt Kalbfleisch    
Name: Kurt Kalbfleisch
Title: SVP, CFO, and Secretary


V3 SYSTEMS HOLDINGS, INC., a Delaware corporation, as a Guarantor




By: /s/ Kurt Kalbfleisch    
Name: Kurt Kalbfleisch
Title: Secretary and CFO


OVERLAND TECHNOLOGIES LUXEMBOURG S.À R.L., a Luxembourg limited liability
company, as a Guarantor




By: /s/ Kurt Kalbfleisch    
Name: Kurt Kalbfleisch
Title: Manager


TANDBERG DATA HOLDINGS S.À R.L., a Luxembourg limited liability company, as a
Guarantor




By: /s/ Kurt Kalbfleisch    
Name: Kurt Kalbfleisch
Title: Manager 







[SIGNATURE PAGE TO AMENDMENT NUMBER ELEVEN]

--------------------------------------------------------------------------------




LENDER:
CB CA SPV, LLC, a Delaware limited liability company, as Lender







By:/s/ Morris Beyda            
Name: Morris Beyda
Its: Authorized Signatory




    






[SIGNATURE PAGE TO AMENDMENT NUMBER ELEVEN]